DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 04/26/2019. Claims 1-28 have been filed.
Priority
No priority has been claimed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
While per par. 0029, the claimed logging device “may be a hardware, a combination of a hardware or a software component of a vehicle, per par. 0035-0036, the claimed triggering device “may be a portable device connected to a sensor arrangement… the triggering device is configured to communicate with the logging device in wired or wireless  manner. The triggering device is configured to communicate with the logging device via a data communication. Therefore, the supported triggering device is necessarily “hardware”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“means to create a second event message; 
wherein 
-the triggering device is configured to 
-receive an input related to the second event; 
-create the second event message based on the received input related to the second event; 
-receive the first set of data related to the first logged event from the logging device; 
-create a first position-lock data based on the received first set of data; 
-create a second append request, the second append request comprising; 
-the created second event message; 
-the first position-lock data; 
-the triggering device public key and 
-a triggering device signature over a triggering commit; 
-provide the created second append request to the logging device; 
-the logging device is configured to 
verify the second append request and if verification is positive then 
-create a logging device signature over a second log-append-approval; 
-combine the created logging device signature over the second log- append-approval with the provided second append request to create a 
“the logging device is configured to use a logging device private key to create the logging device signature over the second log-append-approval wherein the second log-append-approval comprises at least one of
- a hash of a data structure comprising the first position-lock data and the second event message; 
- a hash of the first position-lock data and a hash of the second event message; 
- a hash of the first position-lock data and the second event message- the first position-lock data and a hash of the second event message” in claim 5, 
“the logging device is configured to provide the second logged event to the triggering device as a receipt of the transaction” in claim 11 and
“the logging device is further configured to execute a protected action” in claim 12.

Also, although the method claims 17-28 do not recite an explicit recitation of “step of”, the language is interpreted as such because it is directed to a function (performed) by a generic place holder, for example “means” or “device”, without a recitation of sufficient structural modifier. Such claim limitation(s) are: 
“means to create a second event message…
-receiving, by the triggering device, an input related to the second event; 
-creating, by the triggering device, the second event message based on the received input related to the second event; 
-receiving, by the triggering device, the first set of data related to the first logged event from the logging device; 
creating, by the triggering device, a first position-lock data based on the received first set of data; 
-creating, by the triggering device, a second append request, the second append request comprising 
-the created second event message; 
-the first position-lock data; -the triggering device public key and 
-a triggering device signature over a triggering commit; 
-providing, by the triggering device, the created second append request to the logging device; 
-verifying, by the logging device, the second append request” in claim 17,
“utilizing, by the logging device, a logging device private key to create the logging device signature over the second log-append-approval, wherein the second log-append-approval comprises at least one of 
- the triggering device signature over the triggering-commit; 
- the first position-lock data and the second event message; 
- a hash of a data structure comprising the first position-lock data and the second event message; 
- a hash of the first position-lock data and a hash of the second event message; 
- a hash of the first position-lock data and the second event message; and 
- the first position-lock data and a hash of the second event message” in claim 18,
“applying cryptographic verification, by the logging device, to verify that the triggering device signature over the triggering commit is authored by the triggering device private key corresponding to the triggering device public key comprised in the second append request, or the verification of the second append request” in claim 19,
“applying cryptographic verification, by the logging device, to verify that the triggering device signature over the triggering commit spans over the triggering commit, for the verification of the second append request” in claim 20,
“verifying, by the logging device, that the triggering commit makes the first position- lock data and the second event message unalterable, in the verification of the second append request” in claim 21,
“verifying, by the logging device, that the first position-lock data is anchored to the first logged event, in the verification of the second append request” in claim 22,
“verifying, by the logging device, a hash provided in the second append request; wherein a hash verification involves: 
- recalculating a hash from the corresponding original data, and - verifying a match between the recalculated result and the provided hash” in claim 23, 
“applying cryptographical verification, by the logging device, to verify that a public key associated with a digital signature, which the digital signature according to the second append request spans over the created second event message, is authored by a private key corresponding to the public key associated with the digital signature, for the verification of the second append request” in claim 24,
“applying cryptographical verification, by the logging device, to verify that a digital signature which according to the second append request is spanning over the second event message actually spans over the second event message, for the verification of the second append request” in claim 25,
“checking, by the logging device, if a timestamp associated with the second append request received and a local time of the event logging device are within a predetermined time limit” in claim 26,
“adding, by the logging device, the second set of data related to the second logged event in the chronological order after the stored first logged event to create an unalterable chain of logged events, based on a mutual interaction between the logging device and the triggering device independent of a need to receive any data from a third device” in claim 27 and 
“preparing, by the triggering device, a new append request based on the second event message in response to a decline to the second append request by the logging device, wherein the logging device is configured to communicate decline information that indicates that the second append request is declined, to the triggering device” in claim 28.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
1 - The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation as indicated above in the “Claim Interpretation” section invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Sufficient structure for performing the claimed computer-implemented functions is required. 

 Therefore, claims 1, 5, 11-12 and 17-28 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

2- The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 5, 11-12 and 17-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Following the 35 U.S.C. 112(f) claim interpretation invocation requirement, since claims 1, 5, 11-12 and 17-28 have been rejected under 35 U.S.C. 112(b) indefiniteness as set forth above, it is further determined that void of sufficient clearly linked structure, the described subject matter is not enabling.

Claims 7 and 13 recite the limitation “the append request”.  There is insufficient antecedent basis for this limitation in the claim. For examination, “the append request” is interpreted “the second append request”.

Examiner’s Note (Abstract Idea Analysis)
Per 2019 PEG for electrical arts:

Step 1) under instant interpretation, the system of claim 1 and the method of claim 17 are categorically subject matter eligible.

Step 2A - prong one: under instant interpretation, claims 1 and 17 do not recite any limitation(s) that may reasonably be construed as abstract per definition of abstract idea groupings for electrical arts because regardless of interpreting the claimed “triggering device” and “logging device” as a mere software, the functions cannot be reasonably construed as “mental processes” or even functions that may reasonably be performed by a generic computing device, i.e., the claimed software program functions are nonetheless specialized (see specification par. 0091-0102). 

As such, claims 1-28 are patent “eligible”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-9, 11-12, 14, 17-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, US2020/0112440A1 in view of Waugh, US2019/0007393A1.

Per claim 1, Nakamura discloses a system for secured logging of a second event comprising 
- a logging device having a logging device private key and a logging device public key and a first set of data related to a first logged event (one or more of the data provider 110 and the data modifier 120 may provide the information to the blockchain 130 – Nakamura: par. 0047 – Note: each of the data provider 110 or data modifier 120 have a respective public/private key pair and using asymmetric cryptography, they provide signed data to blackchian, wherein the smart contract verifies/certifies the received data before they are inserted into the blockchain – see Fig. 4A - Fig. 4C); 
- a triggering device having a triggering device private key and a triggering device public key and means to create a second event message (the data modifier 120 may sign the relationship value 103 with a private key of the data modifier 120 to generate a hash value of the relationship value 103 – Nakamura: par. 0047 and Fig. 4A – 4C, 413 and 432– Note: data modifier 120 has a public/private key pair and modifies the DM structure and triggers generating a combined data structure to be certified by the smart contract and added to the blockchain); 
wherein -the triggering device is configured to 
-receive an input related to the second event (Referring to FIG. 4A, the data provider 402 may generate a data file and forward the data file to a data modifier 404, in 410 – Nakamura: par. 0063 and similarly illustrated in Fig. 4B – Note: modified data file C is equivalent to the second event); 
-create the second event message based on the received input related to the second event (In 412, the data modifier 404 may modify an initial content state of the data file to generate a modified data file having a modified content state.  Here, the modification may include an alteration such as an addition of content, a modification to content, a deletion of content, or the like, from a data file which may include a photo, a document, an audio, a video, or the like.  In 413, the data modifier 404 may transmit the modified data file to the data provider 402 – Nakamura: par. 0063 and similarly illustrated in Fig. 4B); 
Nakamura is not relied on to explicitly disclose but in view of Waugh discloses -receive the first set of data related to the first logged event from the logging device (the hash value for a log-entry batch is determined by determining, in a particular sequence that is dependent on the sequence number of each log entry in the log-entry batch, a hash value for each log entry in the log-entry batch.  The hash value of each log entry in a log-entry batch is determined by prepending the hash value of the log entry previous to the log entry to the data of the log entry, and determining a cryptographic hash of the combined hash value and data.  The hash value of the last log entry in the log-entry batch is used as the hash value of the log-entry batch. – Waugh: par. 0024 and Fig. 1, 102 and 104);
-create a first position-lock data based on the received first set of data (the hash value for a log-entry batch is determined by determining, in a particular sequence that is dependent on the sequence number of each log entry in the log-entry batch, a hash value for each log entry in the log-entry batch.  The hash value of each log entry in a log-entry batch is determined by prepending the hash value of the log entry previous to the log entry to the data of the log entry, and determining a cryptographic hash of the combined hash value and data.  The hash value of the last log entry in the log-entry batch is used as the hash value of the log-entry batch – Waugh: par. 0027-0028 – Note: the hash value of the first log-entry hash, i.e., Fig. 1, 106, is a first position-lock data which is based on the first log-entry batch);
-create a second append request, the second append request comprising: -the created second event message (The client provides 108 a second log-entry batch and the hash value of the first log-entry batch to the logging service – Waugh: par. 0027); -the first position-lock data (Waugh: Fig. 1, 106 and 108 – Note: also see par. 0038 and Fig. 3, wherein The logging service queries the log database to identify the last batch of log entries stored by the logging service, and retrieves 310 the hash value of the identified batch.  The hash value of the previous batch of log entry records is referred to as the prior hash of the current batch of log entry records). 
Nakamura-Waugh further discloses -the triggering device public key and -a triggering device signature over a triggering commit (in this example, the data modifier 404 creates a relationship value, in 421.  The relationship value may include a description, a tag, or the like, which identifies a difference between the modified data file with respect to the initial data file.  In other words, the relationship may include a description of how the content of the data file has been modified… In 422, the data modifier 404 may create a data structure which includes a hash value of the data file before modification, a hash value of the data file after modification, and a hash of the relationship value.  These hashes may be created by the data modifier 404 – Nakamura: par. 0066-0067);
-provide the created second append request to the logging device (Furthermore, the data modifier 404 may sign the data structure with a private key of the data modifier 404 and transmit the hashed data structure to the blockchain 406, in 423 – Nakamura: par. 0067). 
Nakamura-Waugh further discloses -the logging device is configured to 
verify the second append request and if verification is positive (As a result of receiving the audit request 406 from the client computer system 404, the logging service 402 queries the log database 410 and retrieves the log entries identified by the audit request 406.  In some examples, the audit request 406 identifies a particular log batch by specifying a range of identifiers associated with the log entries within the particular batch.  In another example, the audit request 406 identifies a particular log batch by specifying at least one identifier associated with a log entry within the particular batch.  The logging service 402 returns the requested log batch to the client computer system 404, each log entry record in the requested log batch including an identifier for the log entry record and the hash value for the log entry record.  In some examples, the logging service 402 provides a prior hash value for each log entry record in the requested log batch. [0047] The client computer system 404 uses the log batch 409 returned by the logging service 402 to verify that the log entry records associated with the log batch 409 have not been modified or corrupted…The client computer system 404 recalculates the hash value of each log entry record in the log batch 409 using the log entry record data and prior hash value provided by the logging service 402…If the hash values determined by the client computer system 404 match the hash values provided by the logging service 402, then it is likely that the corresponding log entry records retained by the logging service 402 have not been altered or corrupted – Waugh: par. 0046-0047) then 
-create a logging device signature over a second log-append-approval (In various embodiments, data objects such as log entries with associated hash values may be cryptographically verifiable.  In one example, cryptographically verifiable data objects are created to be cryptographically verifiable by the system to which the data object is to be provided or another system that operates in conjunction with the system to which the data object is to be provided… the data object may be digitally signed (thereby producing a digital signature of the data object) such that the digital signature is verifiable by the system that will cryptographically verify the data object  – Waugh: par. 0086); 
-combine the created logging device signature over the second log- append-approval with the provided second append request to create a second logged event and store a second set of data related to the second logged event. With regard to this limitation, in accordance with MPEP, 2141 (KSR Rationales to support rejections under 35 U.S.C. 103), the claimed feature is rendered obvious over Waugh as set forth in par. 0086 because “Combining prior art elements according to known methods to yield predictable results” is obvious to try. In other words, digitally signing one or more batches of the signed data objects is also obvious. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura in view of Waugh to include -receive the first set of data related to the first logged event from the logging device; -create a first position-lock data based on the received first set of data; -create a second append request, the second append request comprising: -the created second event message; -the triggering device public key and -a triggering device signature over a triggering commit; -provide the created second append request to the logging device; -the logging device is configured to verify the second append request and if verification is positive then -create a logging device signature over a second log-append-approval; -combine the created logging device signature over the second log- append-approval with the provided second append request to create a second logged event and store a second set of data related to the second logged event.
One of ordinary skill in the art would have been motivated because it would allow to “selectively verify the log entries maintained by the logging service using the information stored in the audit history database” to “detect unauthorized modification or tampering” – Waugh: 0017.

Per claim 17, it recites a method for secured logging of a second event comprising in a system that comprises features and functions as recited in the system of claim 1 above.
The method is further comprising: 
-storing a second set of data related to the second logged event in a chronological order after the stored first logged event (The ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel…Transactions in the block are tagged as being valid or invalid.  Furthermore, in step 295 each peer node 281-283 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database – Nakamura: 0059-0060 and Fig. 7– Note: transactions are ordered chronologically per channel and each peer node appends the block to the channel's chain); and 
-providing the second logged event to the triggering device as a receipt of a transaction in response to the second append request (Nakamura: Fig. 4A-4C, 413 or 432 – Note: in response to inquiry from data provider 402, equivalent to transaction request, data modifier 404 provides the data provider 402 the modified data file C).
Therefore, claim 17 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above. 

Per claim 2, Nakamura-Waugh discloses the system according to claim 1. The combined features of Nakamura in view of Moeller further discloses wherein the second event message is at least one of: a raw data or a hash of the raw data, wherein the raw data is related to the received input related to the second event (the data modifier 404 may create a data structure which includes a hash value of the initial content state of the data file, and the hash value of the modified content state of the modified data file – Nakamura: par. 0064).

Per claim 3, Nakamura-Waugh discloses the system according to claim 1, wherein the first position-lock data comprises a hash of a first logged event and the first position- lock data is obtained from the first set of data related to a first logged event provided to the triggering device by the logging device (Waugh: Fig. 1, 104 and 106).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.
 
Per claim 4, Nakamura-Waugh discloses the system according to claim 1, wherein the triggering device signature over a triggering commit (Nakamura: Fig. 4A-4C, 415-416, 422-423 and 434-435), wherein, the triggering commit comprises at least one of - the first position-lock data and the second event message; - a hash of a data structure comprising the first position-lock data and the second event message; - a hash of the first position-lock data and a hash of the second event message; - a hash of the first position-lock data and the second event message- the first position-lock data and a hash of the second event message (the hash value of the previous log entry is combined with the data of the current log entry.  For example, the prior hash value may be prepended or appended to the data of the current log entry, and the hash value determined for the entire combination.  For example, the hash value of the first log entry is combined with the data of the second log entry, and the hash value of the combination is the hash value of the second log entry.  The hash value of the second log entry is combined with the data of the third log entry and so on – Wang: par. 0019-0020).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.

Per claim 5, Nakamura-Waugh discloses the system according to claim 1, wherein the logging device is configured to use a logging device private key to create the logging device signature over the second log-append-approval (the data modifier 404 creates a combined data structure, in 434.  The combined data structure includes signed hashes of the data file before and after modification which are hashed and signed by the data provider 402.  Furthermore, the combined data structure is hashed with a private key of the data modifier 404 and a signature of the data modifier 404 is added to the combined data structure – Nakamura: par. 0069 – see Figures 4C – i.e., the signed data structure created by the DM from the hash of modified data file C), wherein the second log-append-approval comprises at least one of
- a hash of a data structure comprising the first position-lock data and the second event message; - a hash of the first position-lock data and a hash of the second event message; - a hash of the first position-lock data and the second event message- the first position-lock data and a hash of the second event message (the prior hash value may be prepended or appended to the data of the current log entry, and the hash value determined for the entire combination.  For example, the hash value of the first log entry is combined with the data of the second log entry, and the hash value of the combination is the hash value of the second log entry.  The hash value of the second log entry is combined with the data of the third log entry and so on. [0020] In some implementations, clients submit log entries to the logging service in batches.  The logging service assigns sequence numbers to the log entries within each batch, and determines a hash value for each log entry within the batch.  The hash value of the log-entry batch is the hash value of the last log entry in the batch.  In response to receiving a batch of log entries, the logging service returns the hash value of the batch to the client.  In some examples, the logging service determines the hash value of the batch by combining the hash value of the previous batch with each log entry in the log batch provided by the client.  The hash value of each log entry is based at least in part on the content of each log entry and the hash value of the previous batch.  The hash values of each log entry in the batch are combined to produce a hash value for the batch – Waugh: par. 0019 and 0020 – see Fig. 1).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.


Per claim 6, Nakamura-Waugh discloses the system according to claim 1, wherein the second append request further comprises a reference to the first logged event provided by the logging device to the triggering device (As a result of receiving the first log-entry batch, the logging service assigns a sequence number to each log entry within the first log-entry batch, and determines a hash value for each log entry in the first log-entry batch in the order of the assigned sequence numbers…In one example, the hash value for a log-entry batch is determined by determining, in a particular sequence that is dependent on the sequence number of each log entry in the log-entry batch, a hash value for each log entry in the log-entry batch.  The hash value of each log entry in a log-entry batch is determined by prepending the hash value of the log entry previous to the log entry to the data of the log entry, and determining a cryptographic hash of the combined hash value and data.  The hash value of the last log entry in the log-entry batch is used as the hash value of the log-entry batch – Waugh: par. 0023 and 0024).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.

Per claim 7, Nakamura-Waugh discloses the system according to claim 1, wherein the append request further comprises a reference pointer to the raw data (The hash value of each log entry in a log-entry batch is determined by prepending the hash value of the log entry previous to the log entry to the data of the log entry, and determining a cryptographic hash of the combined hash value and data.  The hash value of the last log entry in the log-entry batch is used as the hash value of the log-entry batch – Waugh: par. 0023 and 0024).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.

Per claim 8, Nakamura-Waugh discloses the system according to claim 7, wherein the raw data is stored in a database and the reference pointer in the second append request is used to access the stored raw data (The log database 210 may be implemented using a relational database server, a file system, a block-addressable memory, or other data storage structure.  In one implementation, the log database 210 retains log entries as files in a file system, and log batches are maintained in separate directories on the file system.  In another implementation, log entries are maintained as entries in a data table on a relational database server, and batch identifiers and sequence numbers are retained as elements of each entry.  In yet another implementation, log entries are maintained in memory and are stored in a linked list in association with and in a sequence defined by the sequence numbers assigned by the logging service 202 – Waugh: 0033 and Fig. 2– Note: “The log-entry range of each log batch identifying a range of sequence identifiers associated with the log entries” anticipates the reference pointer).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.

Per claim 9, Nakamura-Waugh discloses the system according to claim 1, wherein the logging device is part of a machine and the triggering device is a portable terminal and the event logging is done in order to provide a proof of maintenance (The logging service 202 maintains a log database 210 that retains log batches submitted by the client computer system 204.  The log database 210 retains a number of log entries that are arranged in batches.  In the example shown in FIG. 2, the log database 210 includes a first log batch 212, a second log batch 214, and a third log batch 216.  Each log batch includes a sequence of log entries as well as an associated log-entry range and a log-batch hash.  The first log batch 212 has a first log-entry range 218 and a first log-batch hash 220.  The second log batch 214 has a second log-entry range 222 and a second log-batch hash 224.  The third log batch 216 has a third log-entry range 226 and a third log-batch hash 228.  The log-entry range of each log batch identifies a range of sequence identifiers associated with the log entries that are part of the log batch.  The log batch hash of each log batch is the hash associated with the log batch.  A log batch hash depends on the log entries of the log batch associated with the log batch hash as well as the log batch hash of the previous log batch.  The log database 210 maintains an ordering of log batches – Waugh: par. 0032 – Note: client device 204 anticipates any device including a portable terminal and maintaining the order of log batches anticipates proof of maintenance for the events).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.

Per claim 11, Nakamura-Waugh discloses the system according to claim 1, further discloses where the logging device is configured to provide the second logged event to the triggering device as a receipt of the transaction (Nakamura: Fig. 4A-4C, 413 or 432 – Note: in response to inquiry from data provider 402, equivalent to transaction request, data modifier 404 provides the data provider 402 the modified data file C).

Per claim 12, Nakamura-Waug discloses the system according to claim 1, wherein, if the verification is positive, the logging device is further configured to execute a protected action (a data inspector or data requestor may request certification of the modification to the data file, in 417.  For example, the data requester may be a party of a transaction being performed via the blockchain.  In 418, the blockchain 406 (e.g., peer nodes of the blockchain network) may authenticate the modified data file based on the content registered with the blockchain 406 during the transactions of 411, 414, and 416 – Nakamura: par. 0065 and Fig. 4B 424-425 and Fig. 4C, 436-437 – Note: “The transaction proposal 291 may include a request to store information about a modified data file (e.g., initial data file 102, relationship 103, modified data file 104, etc.).  As another example, the transaction proposal 291 may be a request to authenticate a modified data file previously stored on the blockchain” – par. 0056, as such a blockchain transaction anticipates execution of a protected action).

Per claim 14, Nakamura-Waugh discloses the system according to claim 1, wherein the verification is at least one of: - cryptographic verification to verify that the triggering device signature over the triggering commit is authored by a triggering device private key corresponding to the triggering device public key comprised in the second append request (Nakamura: Fig. 4A-4C – Note: authentication 418, 425 or 437 following receiving 416, 423 or 435); - cryptographic verification to verify that the triggering device signature over the triggering commit spans over the triggering commit (Nakamura: Fig. 4A-4C – Note: authentication 418, 425 or 437 following receiving 416, 423 or 435); - verification that the triggering commit makes the first position-lock data and the second event message unalterable (Some benefits of the instant solutions described and depicted herein include enhancing the security and trust of data from outside a blockchain (off-chain) by creating an immutable record of modifications to a data file that is stored via the blockchain. In particular, a state of the data file before modification and a state of the data file after modification can be signed by the data provider and stored on the blockchain.  In addition, a relationship between the data file after modification with respect to the data file before modification can be created and signed by the data modifier, and stored on the blockchain… According to various aspects, a smart contract can be used to register information of a modification to a data file with the blockchain, and authenticate/certify the modification to the data file via the blockchain in response to a request - Nakamura: par. 0043-0044); - verification that the first position-lock data is anchored to the first logged event- verification of a hash provided in the second append request (the logging service stores the hash value of the batch in association with each log entry in the batch.  The logging service returns 318 the range of sequence IDs assigned to the batch and the hash value determined for the batch to the client. [0042] At block 320, the client determines a hash value for the batch of log entries using the log entries submitted to the logging service, and the prior hash value of the previous batch of log entries.  The hash value is determined using a method that matches the method used by the logging service.  At block 322, the client receives the range of sequence identifiers and the hash value of the batch of log entry records from the logging service, and confirms that the hash value received from the logging service matches the hash value determined by the client – Waugh: par. 0041-0042); wherein a hash verification involves recalculation of that hash from the corresponding original data, and verification of the match between the recalculated result and the provided hash (if the hash values initially registered by the data provider 402 are a match with the hash values provided from the data provider 404, the modified data file is considered authentic – Nakamura: par. 0065); - cryptographical verification to verify that a public key associated with a digital signature, which the digital signature according to the second append request spans over the created second event message, has been authored by a private key corresponding to the public key associated with the digital signature; or - cryptographical verification to verify that a digital signature which according to the second append request is spanning over the second event message spans over the second event message (a data inspector or data requestor may request certification of the modification to the data file, in 417.  For example, the data requester may be a party of a transaction being performed via the blockchain.  In 418, the blockchain 406 (e.g., peer nodes of the blockchain network) may authenticate the modified data file based on the content registered with the blockchain 406 during the transactions of 411, 414, and 416.  Here, the authentication may be performed by execution of a smart contract on each of the blockchain peer nodes.  For example, the smart contract may certify authenticity of the data file before modification and the data file after modification by decrypting the states of the data file stored in 411 and 414 with a public key of the data provider 402.  Furthermore, the smart contract may certify the authenticity of the data structure provided in 416 by decrypting the data structure using a public key of the data modifier 404 provided in 416.  Next, the smart contract may compare the hash values provided from the data provider 402 with the hash values included in the data structure provided from the data modifier 404, to determine if they are the same.  The result of the validity determination can be provided back to the data requestor.  Here, if the hash values initially registered by the data provider 402 are a match with the hash values provided from the data provider 404, the modified data file is considered authentic – Nakamura: par. 0065).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.

Per claim 18, Nakamura-Waugh discloses the method according to claim 17, further comprising utilizing, by the logging device, a logging device private key to create the logging device signature over the second log-append-approval, wherein the second log-append-approval comprises at least one of 
- the triggering device signature over the triggering-commit (Nakamura: Fig. 4A-4C, 416, 423 and 435); - the first position-lock data and the second event message; - a hash of a data structure comprising the first position-lock data and the second event message; - a hash of the first position-lock data and a hash of the second event message; - a hash of the first position-lock data and the second event message; and - the first position-lock data and a hash of the second event message (the hash value of the previous log entry is combined with the data of the current log entry.  For example, the prior hash value may be prepended or appended to the data of the current log entry, and the hash value determined for the entire combination.  For example, the hash value of the first log entry is combined with the data of the second log entry, and the hash value of the combination is the hash value of the second log entry.  The hash value of the second log entry is combined with the data of the third log entry and so on – Wang: par. 0019-0020).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.

Per claim 19, Nakamura-Waugh discloses the method according to claim 17, further comprising applying cryptographic verification, by the logging device, to verify that the triggering device signature over the triggering commit is authored by the triggering device private key corresponding to the triggering device public key comprised in the second append request, or the verification of the second append request (a request to authenticate the modified data file is received in 436.  Here, a public key of the data modifier 404 may be used by a smart contract to decrypt the combined data structure, and a public key of the data provider 402 may be used to decrypt the hashed data file before and after modification.  Accordingly, authenticity of the modified data file may be performed by decrypting the combined data structure, in 437 – Nakamura: par. 0069).

Per claim 20, Nakamura-Waugh discloses the method according to claim 17, further comprising applying cryptographic verification, by the logging device, to verify that the triggering device signature over the triggering commit spans over the triggering commit, for the verification of the second append request (a request to authenticate the modified data file is received in 436.  Here, a public key of the data modifier 404 may be used by a smart contract to decrypt the combined data structure, and a public key of the data provider 402 may be used to decrypt the hashed data file before and after modification.  Accordingly, authenticity of the modified data file may be performed by decrypting the combined data structure, in 437 – Nakamura: par. 0069).

Per claim 21, Nakamura-Waugh discloses the method according to claim 17, further comprising verifying, by the logging device, that the triggering commit makes the first position- lock data and the second event message unalterable, in the verification of the second append request (Some benefits of the instant solutions described and depicted herein include enhancing the security and trust of data from outside a blockchain (off-chain) by creating an immutable record of modifications to a data file that is stored via the blockchain. In particular, a state of the data file before modification and a state of the data file after modification can be signed by the data provider and stored on the blockchain.  In addition, a relationship between the data file after modification with respect to the data file before modification can be created and signed by the data modifier, and stored on the blockchain… According to various aspects, a smart contract can be used to register information of a modification to a data file with the blockchain, and authenticate/certify the modification to the data file via the blockchain in response to a request - Nakamura: par. 0043-0044).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.

Per claim 22, Nakamura-Waugh discloses the method according to claim 17, further comprising verifying, by the logging device, that the first position-lock data is anchored to the first logged event, in the verification of the second append request (the hash value of the previous log entry is combined with the data of the current log entry.  For example, the prior hash value may be prepended or appended to the data of the current log entry, and the hash value determined for the entire combination.  For example, the hash value of the first log entry is combined with the data of the second log entry, and the hash value of the combination is the hash value of the second log entry.  The hash value of the second log entry is combined with the data of the third log entry and so on – Wang: par. 0019-0020).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.

Per claim 23, Nakamura-Waugh discloses the method according to claim 17, further comprising verifying, by the logging device, a hash provided in the second append request; wherein a hash verification involves: - recalculating a hash from the corresponding original data, and - verifying a match between the recalculated result and the provided hash the audit request 406 identifies a particular log batch by specifying at least one identifier associated with a log entry within the particular batch.  The logging service 402 returns the requested log batch to the client computer system 404, each log entry record in the requested log batch including an identifier for the log entry record and the hash value for the log entry record.  In some examples, the logging service 402 provides a prior hash value for each log entry record in the requested log batch. [0047] The client computer system 404 uses the log batch 409 returned by the logging service 402 to verify that the log entry records associated with the log batch 409 have not been modified or corrupted…The client computer system 404 recalculates the hash value of each log entry record in the log batch 409 using the log entry record data and prior hash value provided by the logging service 402…If the hash values determined by the client computer system 404 match the hash values provided by the logging service 402, then it is likely that the corresponding log entry records retained by the logging service 402 have not been altered or corrupted – Waugh: par. 0046-0047).
The same motivation to modify Nakamura in view of Waugh applied to claim 1 above applies here.

Per claim 24, Nakamura-Waugh discloses the method according to claim 17, further comprising applying cryptographical verification, by the logging device, to verify that a public key associated with a digital signature, which the digital signature according to the second append request spans over the created second event message, is authored by a private key corresponding to the public key associated with the digital signature, for the verification of the second append request (a request to authenticate the modified data file is received in 436.  Here, a public key of the data modifier 404 may be used by a smart contract to decrypt the combined data structure, and a public key of the data provider 402 may be used to decrypt the hashed data file before and after modification.  Accordingly, authenticity of the modified data file may be performed by decrypting the combined data structure, in 437 – Nakamura: par. 0069).

Per claim 25, Nakamura-Waugh discloses the method according to claim 17, further comprising applying cryptographical verification, by the logging device, to verify that a digital signature which according to the second append request is spanning over the second event message actually spans over the second event message, for the verification of the second append request (a public key of the data modifier 404 may be used by a smart contract to decrypt the combined data structure, and a public key of the data provider 402 may be used to decrypt the hashed data file before and after modification.  Accordingly, authenticity of the modified data file may be performed by decrypting the combined data structure, in 437 – Nakamura: par. 0069).

Per claim 27, Nakamura-Waugh discloses the method according to claim 17, further comprising adding, by the logging device, the second set of data related to the second logged event in the chronological order after the stored first logged event to create an unalterable chain of logged events, based on a mutual interaction between the logging device and the triggering device independent of a need to receive any data from a third device (Transactions are written to the distributed ledger 720 in a consistent order.  The order of transactions is established to ensure that the updates to the state database 724 are valid when they are committed to the network.  Unlike a cryptocurrency blockchain system (e.g., Bitcoin, etc.) where ordering occurs through the solving of a cryptographic puzzle, or mining, in this example the parties of the distributed ledger 720 may choose the ordering mechanism that best suits that network such as chronological ordering – Nakamura: par. 0102).

2.	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, US2020/0112440A1 in view of Waugh, US2019/0007393A1 as applied to claim 1 above, and further in view of Moeller, US2020/0186332A1.

Per claim 10, Nakamura-Waugh discloses the system according to claim 1.
Nakamura-Waugh is not relied on to explicitly disclose but further in view of Moeller, it discloses wherein the second append request further comprises an additional signature over the second event message (the data modifier 404 creates a combined data structure, in 434.  The combined data structure includes signed hashes of the data file before and after modification which are hashed and signed by the data provider 402.  Furthermore, the combined data structure is hashed with a private key of the data modifier 404 and a signature of the data modifier 404 is added to the combined data structure.  In 435, the combined data structure is submitted as a single transaction to the blockchain 406 - Nakamura: par. 0069), and a triggering device public key which is corresponding to the private key that was used to produce the additional signature (The gateway 330 may generate a transaction record 332 and may send the transaction record 332 to a server 356.  The transaction record 332 may include a transaction header 334 and a transaction body 336.  The transaction body 336 may include public information elements 338, 342, 346 corresponding to the public information elements 310, 316, 322, respectively, and private information elements 340, 344, 348 corresponding to the private information elements 312, 318, 324, respectively…The transaction record may include any of: meta data 922, a hash of an immediately preceding transaction 924, a Public Key Cryptography Standards (PKCS) certificate 926, public information 928, another PKCS certificate 930, private information 932 and a hash of the transaction represented by the transaction record 920 – Moeller: par. 0046 and 0048 – Note: wherein PKCS comprises the public key).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura-Waugh further in view of Moeller to include wherein the second append request further comprises an additional signature over the second event message, and a triggering device public key which is corresponding to the private key that was used to produce the additional signature.
One of ordinary skill in the art would have been motivated because it would allow “to enable the trading of the data, for example, as part of a smart contract” and generally, to make the encrypted data “accessible only to those parties having a key corresponding to the private key, for example, … a corresponding public key in a case in which asymmetric public key cryptography is employed” – Moeller: par. 0020.

Per claim 16, Nakamura-Moeller discloses the system according to claim l. Nakamura-Waugh is not relied on to explicitly disclose but further in view of Moeller, it discloses wherein the logging device is an electronic control unit of a vehicle and the triggering device is a portable terminal (The transaction chains may serve as audit trails for devices within a system.  For example, a machine installed at a factory may include several parts, many of these parts themselves comprised of other parts.  Several different parties (supplier, integrator, dealer, etc.) may have come into contact with each part during the lifecycle of the machine, including manufacturing, transport, installation and use.  The state of each part throughout the lifecycle of each part may be monitored and reliably tracked using the system and methodologies described herein.  The addition, removal and replacement of parts may be tracked using transaction chains as well.  The tracking provided by transaction chains may be considered reliable because the integrity of the information is maintained such that the source and timing of a modification to any of the information (and improper modifications) may be reliably determined – Moeller: par. 0026).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura-Waugh further in view of Moeller to include wherein the logging device is an electronic control unit of a vehicle and the triggering device is a portable terminal.
One of ordinary skill in the art would have been motivated because it would allow to “[e]fficiently and reliably tracking information for devices in a network, for example, a heterogeneous network of a plurality of devices of different types“ – Note: “a network” such as vehicular network, wherein the tracking includes “collecting and storing information in a computationally efficient and secure manner that ensures to a high degree of certainty the integrity of the information for future access and use” – Moeller: par. 0006. Tracking information for devices in a network further allows “determining changes in state to one or more devices on the network by submitting a request to the server for one or more transaction records of the record chain” – Moeller: Abstract.
Furthermore, in accordance with MPEP, 2141 (KSR Rationales to support rejections under 35 U.S.C. 103), the claimed feature “wherein the logging device is an electronic control unit of a vehicle and the triggering device is a portable terminal” is rendered obvious over Nakamura-Waugh in view of Moeller as set forth above because “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art”.

3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, US2020/0112440A1 in view of Waugh, US2019/0007393A1 as applied to claim 1 above, and further in view of Simplicio, US2019/0089547A1.

Per claim 13, Nakamura-Waugh discloses the system according to claim 1.
Nakamura-Waugh is not relied on to disclose but in further view of Simplicio, it discloses wherein the append request comprises at least one of - a certificate issued to the triggering device; - a certificate revocation list (CRL), - a hash of a certificate revocation list, and - a checksum of a certificate revocation list, wherein the certification revocation list is authored by a Certificate Authority who has issued a certificate to the triggering device (The MA is responsible for CRL maintenance and distribution.  Therefore, at step 634, the MA places the set of ls.sub.i(t.sub.s) in CRL 238 to be distributed throughout the system, including the devices 110, to allow any entity (e.g., vehicle 110V) to compute plv.sub.i(t,c), and hence lv(t, c), for time periods t.gtoreq.t.sub.s for all c, linking the corresponding certificates 160p to a single CRL entry consisting of the two ls.sub.i values ls.sub.i(t.sub.s)… If any vehicle, or any other entity, receives a message with a certificate 160p (FIG. 5), the receiving vehicle or other entity can assertain the validity of the certificate by checking if the lv value 234 matches a revoked certificate's lv value, and can reject the message if the certificate 160p is revoked – Simplicio: par. 0070 – Note: a linked list of certificates corresponding to a single CRL entry from the CRL distributed to all devices is disclosed, wherein each plv.sub.PCA(t, c) is the output of a cryptographic algorithm (e.g., a hash function or a block cipher) – par. 0101, and hash anticipates and/or renders obvious by the disclosed hash because a computed checksum is equivalent to and has properties similar to a computed hash. Waugh explicitly discloses “alternative indicators of data integrity may be generated for individual log entries using a cryptographic hash function, one-way function, cyclic redundancy code ("CRC"), checksum, or non-invertible function” – par. 0034).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura-Waugh in view of Simplicio to include wherein the append request comprises at least one of - a certificate issued to the triggering device; - a certificate revocation list (CRL), - a hash of a certificate revocation list, and - a checksum of a certificate revocation list, wherein the certification revocation list is authored by a Certificate Authority who has issued a certificate to the triggering device.
One of ordinary skill in the art would have been motivated because it would allow to “reject the message if the certificate 160p is revoked” – Simplicio: par. 0070.

4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, US2020/0112440A1 in view of Waugh, US2019/0007393A1 as applied to claim 1 above, and further in view of Baird, US2019/0020629A1.

Per claim 15, Nakamura-Waugh discloses the system according to claim l.
Nakamura-Waugh is not relied on to explicitly disclose but further in view of Baird discloses wherein the verification comprises further checking if a timestamp associated with the second append request received and a local time of the event logging device are within a predetermined time limit (In some instances, each transaction can also include a secure timestamp, as described above.  This secure timestamp can be the secure timestamp of the event with which the transaction is associated or a separate secure timestamp of the transaction.  If both of the transactions are published with timestamps within T seconds of each other (e.g., the secure timestamp of the transactions are within a predetermined time period of each other), then both currency transfers occur.  Otherwise, neither transfer occurs.  In some instances, a transaction can be created and/or defined with an expiration date and time T, and the transfer will not occur unless both of the signed transactions have consensus timestamps before T – Baird: par. 0118 – Note: a local time(r)/clock of the event/transaction initiating device sets the transaction’s timestamp and transactions’ timestamps should be within time T of each other to be verified as valid).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura-Waugh further in view of Baird to include wherein the verification comprises further checking if a timestamp associated with the second append request received and a local time of the event logging device are within a predetermined time limit.
One of ordinary skill in the art would have been motivated because it would allow “a distributed database system that does not require a leader or a trusted third party to operate the database system” - Baird: par. 0005, wherein an ordering of the events and/or transactions is based on the partial order defined by the pattern of references between the events by defining information such as the current time and a timestamp asserted by the creator of the event – par. 0052.

5.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, US2020/0112440A1 in view of Waugh, US2019/0007393A1 as applied to claim 17 above, and further in view of Iyer, US2019/0068562A1.

Per claim 26, Nakamura-Waugh discloses the method according to claim 17.  Nakamura-Waugh is not relied on to explicitly disclose but further in view of Iyer, it discloses further comprising checking, by the logging device, if a timestamp associated with the second append request received and a local time of the event logging device are within a predetermined time limit (The distributed ledger 3100 responds to the write request message 593 by various validations used in example implementations including ensuring the time between the sending of the write request message 593 and its receipt at the distributed ledger 3100 is within a predetermined threshold.  In step 597, the stream block [n] is committed to the blockchain by invoking a commit function.  When enough new stream blocks are received from the various client devices, a new chain block is added to the distributed ledger 3100 – Iyer: par. 0126).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura-Waugh further in view of Iyer to include checking, by the logging device, if a timestamp associated with the second append request received and a local time of the event logging device are within a predetermined time limit.
One of ordinary skill in the art would have been motivated because it would allow implementing time as an authentication factor useful in limiting the duration of time in which a write request message remains valid before invoking a commit function – Iyer: par. 0105 and 0126.

6.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, US2020/0112440A1 in view of Waugh, US2019/0007393A1 as applied to claim 17 above, and further in view of Lam, US2020/0052903A1.

Per claim 28, Nakamura-Waugh discloses the method according to claim 17. Nakamura-Waugh is not relied on to explicitly disclose but further in view of Lam, it discloses further comprising preparing, by the triggering device, a new append request based on the second event message in response to a decline to the second append request by the logging device, wherein the logging device is configured to communicate decline information that indicates that the second append request is declined, to the triggering device (a verification module 290 of consistency module 162 may receive recordation request 342, which includes system digital signature 344, and may perform operations that extract public cryptographic key 281A from supporting data 164 and that verify system digital signature 344 based on public cryptographic key 281A.  If verification module 290 were unable to verify system digital signature 344, the distributed smart contract may decline to immutably record verification response 332 and transaction data 340 within one or more additional ledger blocks of the cryptographically secure distributed ledger described herein.  In response to this determination (not illustrated in FIG. 3B), consistency module 162 may output data indicative of the unsuccessful verification, which node system 152 may relay back to client device 102, e.g., directly across network 120 or through a programmatic interface established with management system 130 – Lam: par. 0154 – Note: resubmittal by the sender, e.g., a retry append inquiry, after it has been declined and the sender has been informed of the decline, is obvious to try). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura-Waugh further in view of Lam to include preparing, by the triggering device, a new append request based on the second event message in response to a decline to the second append request by the logging device, wherein the logging device is configured to communicate decline information that indicates that the second append request is declined, to the triggering device.
One of ordinary skill in the art would have been motivated because it would allow “immutably record values of commitments characterizing exchanges of data capable of initiation by management system 130 in response to a detected, and verified, occurrence of a triggering event” – Lam: par. 0030.
Furthermore, in accordance with MPEP, 2141 (KSR Rationales to support rejections under 35 U.S.C. 103), the “preparing, by the triggering device, a new append request based on the second event message in response to a decline…” is rendered obvious over Nakamura-Waugh further in view of Lam as set forth above because “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” is obvious to try. In other words, in the instant claim, it is well-known and obvious to resubmit a request, e.g., an append inquiry or any inquiry for that matter, if/when the inquiry has been declined and the inquirer has been informed of such decline. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Castellucci (US2015/0188715A1) is directed to a verifiable, redactable log, may contain multiple hash values per entry in order to sever confidentiality of a log from verifiability.  Logs may be verified using recalculation of hashes and verification of trusted digital signatures.  In some embodiments, the log may be divided into segments, each signed by a time server or self-signed using a system of ephemeral keys.  In some embodiments, log messages regarding specific objects or events may be nested within the log to prevent reporting omission.  The logging system may receive events or messages to enter into the log.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREZOO SHERKAT/            Examiner, Art Unit 2434